DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 10/07/2020. Claims 1-18 are pending and examined below. 
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A first acquisition unit configured to acquire a first physiological signal of an examinee” in claim 1.
“a second signal acquisition unit, configured to acquire a second physiological signal of the examinee” in claim 1.
“an operation unit… configured to quantify a matching state of the first physiological signal and/or the second physiological signal” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a first acquisition unit” is a PPG or ECG as described in paragraph [0033] in the PGPub US 20210106235 A1 of the Instant Application.
“a first acquisition unit” is a chest strap, a nasal flow detector or an Electrocardiography Derived Respiration (EDR) algorithm as described in paragraph [0033] in the PGPub US 20210106235 A1 of the Instant Application.
“an operation unit” is a processor as described in paragraph [0035] in the PGPub US 20210106235 A1 of the Instant Application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “device for detecting coupling between physiological signals, comprising: a first signal acquisition unit, configured to acquire a first physiological signal of an examinee; a second signal acquisition unit, configured to acquire a second physiological signal of the examinee, wherein the second physiological signal is different from the first physiological signal; and an operation unit, coupled to the first signal acquisition unit and the second signal acquisition unit respectively and configured to quantify a matching state of the first physiological signal and/or the second physiological signal at different time points as a specific index to indicate whether a physiological state of the examinee is normal.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of receiving a first physiological signal via a first signal acquisition unit is insignificant extra-solution activity (mere data gathering). 
The step of receiving a second physiological signal via a second signal acquisition unit is insignificant extra-solution activity (mere data gathering). 
The step of quantify a matching state of the first physiological signal and/or the second physiological signal at different time points as a specific index to indicate whether a physiological state of the examinee is normal is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician. 
Additionally the judicial exception is not integrated into a practical application because the additional element of an operation unit (having one or more processors) for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a first and second generic sensor for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only an operation unit (having one or more processors) and a first and second generic sensor for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion a first and second generic sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 2-9 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 
Regarding claim 9, and claims dependent thereof, is a parallel method claim to that of claim 1 and is rejected for substantially the same reasons. 
Dependent claims 10-18 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 12, and claims dependent thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 3 and 12, the claim reads to determining a specific index using a Hilbert-Huang transform. However, the claims and Specification simply repeat the intended results of using a Hilbert-Huang transofrm without any details indicating how this is to be accomplished such as steps to be taken or a specific algorithm. As such claim 1, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). 
Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130060110 A1 (hereinafter referred to as “Lynn”).
Regarding claim 1, Lynn teaches a device for detecting coupling between physiological signals (abstract; Figure 18), comprising:
a first signal acquisition unit, configured to acquire a first physiological signal of an examinee (1818 oximeter (ppg sensor); paragraphs [0071], [0329]-[0348]; Figure 18);
a second signal acquisition unit, configured to acquire a second physiological signal of the examinee, wherein the second physiological signal is different from the first physiological signal (nasal flow sensor; paragraphs [0071], [0329]-[0348]; Figure 18); and
an operation unit (1820; paragraphs [0329]-[0348], [0415]-[0417]; Figure 18), coupled to the first signal acquisition unit and the second signal acquisition unit respectively and configured to quantify a matching state of the first physiological signal and/or the second physiological signal at different time points as a specific index to indicate whether a physiological state of the examinee is normal (paragraphs [0329]-[0348], [0415]-[0417]; Figure 18).
Regarding claim 4, Lynn teaches wherein the specific index is used to determine whether the examinee has a specific disease (paragraphs [0329]-[0348], [0415]-[0417]; Figure 18).
Regarding claim 5, Lynn teaches wherein the specific disease is a coronary artery disease (paragraphs [0329]-[0348], [0415]-[0417]; Figure 18).
Regarding claim 6, Lynn teaches wherein the first physiological signal and the second physiological signal are related to a heart rhythm information and a breathing information of the examinee respectively (paragraphs [0071], [0329]-[0348]; Figure 18).
Regarding claim 7, Lynn teaches wherein the first signal acquisition unit acquires the heart rhythm information of the examinee through electrocardiography (ECG) or photoplethysmography (PPG) (1818 oximeter (ppg sensor); paragraphs [0071], [0329]-[0348]; Figure 18).
Regarding claim 8, Lynn teaches wherein the second signal acquisition unit acquires the breathing information of the examinee through a chest strap, a nasal flow detector or an electrocardiography derived respiration (EDR) algorithm (nasal flow sensor; paragraphs [0071], [0329]-[0348]; Figure 18).
Regarding claim 9, Lynn teaches wherein the device is a non-invasive detection device ([0329]-[0348]; Figure 18).
Regarding claim 10, Lynn teaches a method for detecting coupling between physiological signals (abstract; Figure 18), comprising steps of:
(a) acquiring a first physiological signal of an examinee (1818 oximeter (ppg sensor); paragraphs [0071], [0329]-[0348]; Figure 18);
(b) acquiring a second physiological signal of the examinee, wherein the second physiological signal is different from the first physiological signal (nasal flow sensor; paragraphs [0071], [0329]-[0348]; Figure 18);
(c) calculating a matching state of the first physiological signal and/or the second physiological signal at different time points (paragraphs [0329]-[0348], [0415]-[0417]; Figure 18); and
(d) quantifying the matching state as a specific index to indicate whether a physiological state of the examinee is normal (paragraphs [0329]-[0348], [0415]-[0417]; Figure 18).
Regarding claim 13, Lynn teaches wherein the specific index is used to determine whether the examinee has a specific disease (paragraphs [0329]-[0348], [0415]-[0417]; Figure 18).
Regarding claim 14, Lynn teaches wherein the specific disease is a coronary artery disease (paragraphs [0329]-[0348], [0415]-[0417]; Figure 18).
Regarding claim 15, Lynn teaches wherein the first physiological signal and the second physiological signal are related to a heart rhythm information and a breathing information of the examinee respectively (paragraphs [0071], [0329]-[0348]; Figure 18).
Regarding claim 16, Lynn teaches wherein the step (a) acquires the heart rhythm information of the examinee through electrocardiography (ECG) or photoplethysmography (PPG) (1818 oximeter (ppg sensor); paragraphs [0071], [0329]-[0348]; Figure 18).
Regarding claim 17, Lynn teaches wherein the step (b) acquires the breathing information of the examinee through a chest strap, a nasal flow detector or an electrocardiography derived respiration (EDR) algorithm (nasal flow sensor; paragraphs [0071], [0329]-[0348]; Figure 18).
Regarding claim 18, Lynn teaches wherein the method is a non-invasive detection method (0329]-[0348]; Figure 18).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn as applied to claim 1 and 10 above, and further in view of US 20110130800 A1 (hereinafter referred to as “Weinstein”).
Regarding claim 2, Lynn does not explicitly teach wherein the first signal acquisition unit and the second signal acquisition unit acquire the first physiological signal and the second physiological signal of the examinee respectively when the examinee is in an exercise state.
However, Weinstein teaches measuring for coronary artery disease during an exercise state (paragraph [0047]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lynn, to measure during an exercise state, as taught by Weinstein, because doing provides an optimal state for determining coronary artery disease.
Regarding claim 11, Lynn does not explicitly teach wherein the examinee in the step (a) and the step (b) is in an exercise state.
However, Weinstein teaches measuring for coronary artery disease during an exercise state (paragraph [0047]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lynn, to measure during an exercise state, as taught by Weinstein, because doing provides an optimal state for determining coronary artery disease.


Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn as applied to claim 1 and 10 above, and further in view of “A new approach to early diagnosis of congestive heart failure disease by using Hilbert–Huang transform” (hereinafter referred to as “Altan”).
Regarding claim 3, Lynn teaches convert the matching state to the specific state but does not explicitly teach wherein the operation unit uses Hilbert-Huang transform (HHT).
However, Altan, an approach to early detection of congestive heart failure, teaches using a Hilbert-Huan transform (abstract, section 2.3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lynn, to use HHT, as taught by Altan, because doing so provides an effective analysis technique.
Regarding claim 12, Lynn teaches convert the matching state to the specific state but does not explicitly wherein the step (b) converts the matching state to the specific index through Hilbert-Huang transform (HHT).
However, Altan, an approach to early detection of congestive heart failure, teaches using a Hilbert-Huan transform (abstract, section 2.3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lynn, to use HHT, as taught by Altan, because doing so provides an effective analysis technique.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792